    Case 4:20-cr-00318-ALM-KPJ Document 15 Filed 11/23/20 Page 1 of 1 PageID #: 38




                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

     UNITED STATES OF AMERICA,                           §
                                                         §
                                                         §
     v.                                                  § CASE NUMBER 4:20-CR-00318-ALM
                                                         §
                                                         §
     KEITH TODD ASHLEY,                                  §
                                                         §


                                                   ORDER

.           The Court set a hearing to consider the matter of Defendant’s detention pending trial and

    Defendant waived his right to a detention hearing by the execution of waiver.

            It is therefore ORDERED that Defendant is detained pending trial without prejudice to

    his re-raising the issue of pretrial detention at any time.

             So ORDERED and SIGNED this 23rd day of November, 2020.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE
